United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 13, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 02-41598
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LUIS ALFONSO MATOS,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-02-CR-288-1
                      --------------------

Before DAVIS, JONES, and STEWART, Circuit Judges.

PER CURIAM:*

     Luis Alfonso Matos pleaded guilty to transporting an

undocumented alien for private financial gain.   He appeals the

application of a sentencing enhancement under U.S.S.G.

§ 2L1.1(b)(5) for intentionally and recklessly creating a

substantial risk of death or serious bodily injury to the alien.

Though he argues that the mere transit of several unrestrained

people in the locked trailer of a truck is an insufficient risk

for the sentencing guideline provision to apply, the risk of an

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-41598
                               -2-

accident is within the intentionally wide ambit of the rule.   Cf.

United States v. Cuyler, 298 F.3d 387, 390 (5th Cir. 2002).

Matos’s sentence is AFFIRMED.